DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Response to Amendment
With regards to the amendment filed on 10/28/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent Pub. No. US 2015/0234139 A1 to Cignarale et al. (hereinafter “Cignarale”).  
In re claim 1, Cignarale discloses, see FIGS. 1A-1C, a method of creating an optical fiber ribbon (1), comprising: 
arranging a plurality of optical fibers (1a-1l) in parallel to each other for creating the optical fiber ribbon (1), and 
intermittently bonding the plurality of optical fibers (1a-1l) partially at specific intervals using a matrix material (2), wherein the matrix material (2) is applied in a space between adjacent fibers (1a-1l) of the plurality of optical fibers (1a-1l), as seen in FIGS. 1A-1B of Cignarale, 
wherein the intermittent bonding of the plurality of optical fibers (1a-1l) creates a diagonal pattern that can be used for identification of the ribbon (1).  See paragraphs [0036]-[0041] of Cignarale for further details. 

In re claim 2, as mentioned in para. [0039] of Cignarale, “FIG. 1A shows the bonding elements 2 arranged in a diagonal pattern across the ribbon” and, thus, the diagonal pattern could be used for the identification of each ribbon (1).

In re claim 7, as seen in FIG. 1A and FIG. 1B of Cignarale, the intermittent bonding of the plurality of optical fibers (1a-1l) is intermittent in a plane perpendicular to an axis of the optical fiber ribbon (1).

In re claim 8, the intermittent bonding of the plurality of optical fibers (1a-1l) of Cignarale allows the optical fiber ribbon (1) to bend along a preferential axis as seen in FIG. 1C.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3-5, 10, 13, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale as applied to claim 1 above, and further in view of Japanese Publication No. JP 2012-027131 A to Ishikawa et al. (hereinafter “Ishikawa”).  Ishikawa was applied in a prior Office action.
In re claim 3, Cignarale only differs in that he does not teach that his intermittent bonding is colored as per color code for the identification of each ribbon (1). Ishikawa, on the other hand, discloses intermittently bonding a plurality of optical fibers (1a-1d) partially at specific intervals using a matrix material (2), wherein the matrix material (2) of each optical fiber tape core wire (10) may be colored with a different color.  See paragraphs [0018]-[0043] of Ishikawa. In order to easily identify different fiber ribbons, the matrix material (2) of Cignarale would have been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Cignarale combined with Ishikawa. 

In re claim 4, as mentioned in para. [0028] of Ishikawa, the predefined pattern of the intermittent bonding is in the form of numbers or letters (i.e., text), wherein the text would be visible from a plane perpendicular to an axis of the optical fiber ribbon (10) as seen in Figures 2 and 5 of Ishikawa. The predefined pattern of the intermittent bonding of Cignarale would have also been in the form of numbers or letters, as taught by Ishikawa, in order to easily identify different fiber 

In re claim 5, as seen in FIG. 1A of Cignarale, his intermittent bonding is in the form of a predefined diagonal pattern. As mentioned in para. [0033] of Ishikawa, the matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.  In order to easily identify different fiber ribbons, the matrix material (2) of Cignarale would have been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 5.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Cignarale combined with Ishikawa. 

In re claim 10, as mentioned in para. [0041] of Ishikawa, an ultraviolet acrylate-based resin is used to intermittently bond adjacent optical fibers. The same ultraviolet curable acrylate-based resin material of Ishikawa would have also been used as the matrix material (2) of Cignarale since both materials serve the same purpose and would have been recognized as exchangeable elements. 

In re claim 13, Cignarale discloses an optical fiber ribbon (1), comprising: 
a plurality of optical fibers (1a-1l), wherein adjacent fibers of the plurality of optical fibers (1a-1l) being intermittently bonded along a length of the plurality of optical fibers (1a-1l), 
wherein the adjacent fibers of the plurality of optical fibers (1a-1l) are intermittently bonded using a matrix material (2), wherein the matrix material (2) is applied in a space between adjacent fibers (1a-1l) of the plurality of optical fibers (1a-1l), as seen in FIGS. 1A-1B of 
wherein intermittent bonds form a predefined diagonal pattern on the optical fiber ribbon (1) for identification of each ribbon.  See paragraphs [0036]-[0041] of Cignarale for further details. 

Thus, Cignarale only differs from claim 13 in that he does not teach his predefined pattern in in a form of text.  Ishikawa, as previously discussed, teaches a predefined pattern of an intermittent bond in the form of numbers or letters (i.e., text) as seen in Figures 2 and 5 of Ishikawa. The predefined pattern of the intermittent bonding of Cignarale would have been modified to be in  the form of numbers or letters, as taught by Ishikawa, in order to easily identify different fiber ribbons, thereby obtaining the invention specified by claim 13. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 13 in view of Cignarale combined with Ishikawa. 

In re claim 14, as mentioned in para. [0033] of Ishikawa, the matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.  In order to easily identify different fiber ribbons, the matrix material (2) of Cignarale in view of Ishikawa would have also been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 14.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 14 in view of Cignarale combined with Ishikawa. 

In re claim 16, as mentioned in para. [0041] of Ishikawa, an ultraviolet curable acrylate-based 

In re claim 19, Cignarale discloses an optical fiber ribbon (1) comprising: 
a plurality of optical fibers (1a-1l), wherein adjacent fibers of the plurality of optical fibers (1a-1l) being intermittently bonded along a length of the plurality of optical fibers (1a-1l), wherein the adjacent fibers of the plurality of optical fibers (1a-1l) are intermittently bonded using a matrix material (2), wherein the matrix material (2) is applied in a space between the adjacent fibers of the plurality of optical fibers (1a-1l), wherein the intermittent bonds form a predefined diagonal pattern on the optical fiber ribbon (1) for identification of each ribbon (1).  See paragraphs [0036]-[0041] of Cignarale for further details. 

Thus, Cignarale only differs from claim 19 in that he does not teach his matrix material (2) is one or more of colored and fluorescent.  Ishikawa, as previously discussed, teaches a matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.  In order to easily identify different fiber ribbons, the matrix material (2) of Cignarale would have been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 19.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 19 in view of Cignarale combined with Ishikawa.

In re claim 20, Ishikawa further teaches a predefined pattern of an intermittent bond in the form of numbers or letters (i.e., text) as seen in Figures 2 and 5 of Ishikawa. The predefined pattern of the intermittent bonding of Cignarale in view of Ishikawa would have also been in the form of numbers or letters, as taught by Ishikawa, in order to easily identify different fiber ribbons, thereby obtaining the invention specified by claim 20. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 20 in view of Cignarale combined with Ishikawa.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale as applied to claim 1 above, and further in view of Patent No. 10,585,255 to Sato et al. (“Sato”).  Sato was also applied in a prior Office action. 
In re claim 6, Cignarale only differs in that he does not teach his matrix material (2) is a fluorescent matrix material (2).  Sato, on the other hand, teaches “the arrangement order of the optical fiber core wires 111 can be easily confirmed even in a darker environment when the marking 4 is formed of a fluorescent paint”.  See col. 8, lines 3-6 of Sato.  In order to make his optical fiber ribbons (1) easier to see in a darker environment, the matrix material (2) of Cignarale would have been modified to be fluorescent, as suggested by Sato, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Cignarale combined with Sato.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale or Cignarale in view of Ishikawa as applied to claim 1 or 13 above, and further in view of Patent Pub. No. 10,379,306 to Bringuier et al. (“Bringuier”).  Bringuier was also applied in a prior Office action.
In re claim 9, Cignarale only differs in that he does not teach the matrix material (2) of his optical fiber ribbon (1) is characterized by thickness in a range of 15 micron to 20 micron.  Bringuier, on the other hand, teaches that that thickness T of a matrix material/coupling element (130) “is preferably greater than 10 µm and less than 100 µm”.  See col. 5, lines 38-42 of Bringuier.  In order to use a thickness suggested by Bringuier, the matrix material (2) of Cignarale would have been modified to have a thickness in a range of 15 micron to 20 micron, thereby obtaining the invention specified by claim 9.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 9 in view of Cignarale combined with Bringuier.

In re claim 15, Cignarale in view of Ishikawa only differs in that Cignarale does not teach his matrix material (2) forming the intermittent bond has a thickness in a range of 15 micron to 20 micron.  Bringuier, as previously discussed, teaches that the thickness T of a matrix material/coupling element (130) “is preferably greater than 10 µm and less than 100 µm”.  See col. 5, lines 38-42 of Bringuier.  In order to use a thickness suggested by Bringuier, the matrix material (2) of Cignarale in view of Ishikawa would have been modified to have a thickness in a range of 15 micron to 20 micron, thereby obtaining the invention specified by claim 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 15 in view of Cignarale combined with Ishikawa, and further in view of Bringuier.

Claims 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale or Cignarale in view of Ishikawa as applied to claim 1 or 13 above, and further in view of Patent Pub. No. US 2020/0174209 A1 to Weimann et al. (“Weimann”).  Weimann was also applied in a prior Office action.
In re claim 11, Cignarale only differs in that he does not teach binding a plurality of his optical fiber ribbons (1) with a polyester binder, wherein the polyester binder is helically rotated over the plurality of optical fiber ribbons for grouping the plurality of optical fiber ribbons without using a buffer tube, wherein each of the plurality of optical fiber ribbons corresponds to the optical fiber ribbon.  Weimann, on the other hand, teaches binding a plurality of optical fiber ribbons (104, 106) with a polyester binder (110), wherein the polyester binder (110) is helically rotated over the plurality of optical fiber ribbons (104, 106) for grouping the plurality of optical fiber ribbons (104, 106) without using a buffer tube.  See para. [0017] of Weimann.  In order to combine a plurality of optical fiber ribbons into a single optical cable, the polyester binder (110) of Weimann would have been used to bind a plurality of the optical fiber ribbons (1) of Cignarale, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Cignarale combined with Weimann.

In re claim 12, Weimann further teaches that his polyester binder (110) may be color-coded for identification.  Therefore, claim 12 is considered obvious for the same reasons mentioned with respect to claim 11. 

In re claims 17 and 18, the particular limitations are also considered obvious in view of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


December 4, 2021